—In an action, inter alia, to recover damages for an alleged conspiracy to defraud, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (McCarty, J.), dated June 20, 1997, which, upon an order of the same court entered June 4, 1997, granting the defendant’s motion for summary judgment dismissing the complaint and denying his cross motion for summary judgment, dismissed the complaint. The notice of appeal from the order is deemed a premature notice of appeal from the judgment {see, CPLR 5520 [c]).
Ordered that the judgment is affirmed, with costs.
*733The Supreme Court properly granted the defendant’s motion to dismiss the complaint after he made out a prima facie case for summary judgment. The plaintiff either failed to articulate causes of action at all or failed to come forward with evidence establishing essential elements of the causes of action (see, CPLR 3212; Ferber v Sterndent Corp., 51 NY2d 782). Bracken, J. P., O’Brien, Copertino and Altman, JJ., concur.